FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                                 NOV 1 6 2012
                                                                                   Clerk, U.S. District and
                                                                                     llnkruptcy Courts
VINCENT DEMARTINO,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 12-1085 (UNA)
                                              )
UNITED STATES DEPARTMENT                      )
OF JUSTICE,                                   )
                                              )
               Defendant.                     )


                                  MEMORANDUM OPINION

       The Court provisionally permitted the above-captioned action to be filed on June 29,

2012. At that time, the Court directed plaintiff to submit a certified copy of his prison trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint, obtained from the appropriate official of each prison at which

plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28 U.S.C. §

1915. Because plaintiff has not produced the required trust fund account statement, the Court

will deny the application and dismiss this action without prejudice. An Order is issued

separately.